Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jorge Tomas Pina-Salazar, Appellant                      Appeal from the 102nd District Court of
                                                         Bowie County, Texas (Tr. Ct. No.
No. 06-22-00022-CR         v.                            21F0386-102).      Memorandum Opinion
                                                         delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                             Stevens and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment modify the
judgment herein by striking the entire line that begins “THIS SENTENCE SHALL RUN.” As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jorge Tomas Pina-Salazar, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED OCTOBER 12, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk